 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       J.P. PARNELL,                                   No. 2:16-cv-0749 JAM AC P
12                         Plaintiff,
13              v.                                       ORDER
14       CHEN, et al.,
15                         Defendants.
16

17             Plaintiff has filed a third motion for extended time to file a First Amended Complaint

18   pursuant to the court’s order of November 5, 2018. Good cause appearing, the motion will be

19   granted.1 No further extensions of time will be granted.

20             IT IS HEREBY ORDERED that:

21             1. Plaintiff’s motion for extended time, ECF No. 17, is granted.

22             2. Plaintiff shall file his First Amended Complaint on or before March 22, 2019.

23             3. No further extensions of time will be granted.

24   ////

25   1
        Plaintiff’s “alternative” summary request for appointment of counsel, ECF No. 17 at 1-2, is
26   therefore denied. Moreover, because plaintiff’s potential claims are relatively limited and
     straightforward, see ECF No. 10 (court’s screening order), the undersigned finds that this case
27   does not present exceptional circumstances warranting the appointment of counsel at the present
     time. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Palmer
28   v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
 1          4. Failure of plaintiff to timely file a First Amended Complaint will result in a
 2   recommendation that this action be dismissed without prejudice.
 3          IT IS SO ORDERED.
 4   DATED: February 26, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
